Citation Nr: 0836651	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for residuals of eye 
flash burns.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed those decisions to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have 
residuals of eye flash burns that are causally or 
etiologically related to his military service.

3.  Bilateral hearing loss did not manifest during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the veteran's military 
service.

4.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service


CONCLUSIONS OF LAW

1.  Residuals of eye flash burns were not incurred in active 
service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

2.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

3.  Tinnitus was not incurred in active service. 38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
December 2005 prior to the initial decision on the claims in 
May 2006, as well as in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the December 2005 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the June 2007 statement of 
the case (SOC) and the February 2008 supplemental statement 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the December 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records and VA medical records.   The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2005 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the December 2005 
letter informed him that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
The veteran has not identified any treatment records 
pertaining to his claimed disorders.  As noted above, the 
December 2005 letter informed him that VA would obtain his VA 
medical records as well as his private medical records if he 
completed and returned VA Form 21-4142.  However, the veteran 
has not provided any information pertaining to his treatment 
records.  Instead, he returned a response form in December 
2005 indicating that he had no other information or evidence 
to give to VA to substantiate his claim.  In addition, the 
veteran was scheduled for VA audio examinations in May 2007 
and December 2007, but he failed to report to both of them. 

The Board does acknowledge that the veteran's complete 
service personnel records are not associated with the claims 
file.  In accordance with the law and regulations, however, 
the RO continued its efforts to obtain all relevant medical 
records until it was reasonably certain that such records did 
not exist or that further efforts to obtain those records 
would be futile.  In this regard, the Board notes that the RO 
did request the veteran's service personnel records.  
However, the National Personnel Records Center indicated in 
February 2006 that such records were presumed destroyed by 
the fire at the National Personnel Records Center in St. 
Louis, Missouri in 1973 and could not be reconstructed.  A 
formal finding on the unavailability of the service records 
was made in April 2006.  The RO also called the veteran that 
month to notify him that his service personnel records could 
not be located and explained that they were giving him ten 
days to submit additional evidence.  In addition, the May 
2006 rating decision currently on appeal as well as the June 
2007 SOC noted that his service personnel records were 
unavailable and stated that the decision would be 
reconsidered if those records were located at a later date.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete service personnel records.  The 
appellant has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
Thus, the Board finds compliance with the applicable 
development procedures, and there is no indication that there 
is additional available evidence to substantiate the 
appellant's claim that has not been associated with the 
claims folder.

The Board does observe that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for residuals of eye flash burns.  Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for residuals of eye flash burns 
because such an examination would not provide any more 
pertinent information than is already associated with the 
claims file.  As will be explained below, the veteran has not 
been shown to have a current diagnosis of an eye disorder.  
The record contains no probative evidence that demonstrates 
otherwise.  Therefore, because there is no current disorder 
to which an event, injury, or disease in service could be 
related, the Board finds that a VA examination is 
unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2007).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.


I.  Residuals of Eye Flash Burns

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for residuals 
of eye flash burns.  The veteran's service medical records do 
show that he sought treatment in March 1953 after sustaining 
a flash burn to the eyes while welding the previous day.  He 
was diagnosed with flash conjunctivitis at that time.  
However, the remainder of the veteran's service medical 
records are negative for any complaints, treatment, or 
diagnosis of an eye disorder.  In fact, his February 1954 
separation examination found his eyes and pupils to be 
normal, and there were no ophthalmoscopic abnormalities 
noted.  The veteran also had an eye profile of "E1" at the 
time of his February 1954 separation examination.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).   In addition, the Board 
notes that the veteran did not seek treatment immediately 
following his separation from service or for many decades 
thereafter.  In fact, the veteran did not have any complaints 
pertaining to eye flash burns until he filed his claim in 
November 2005.  Thus, any symptomatology the veteran had in 
service appears to have been acute and transitory and to have 
resolved prior to his separation.  Therefore, the Board finds 
that residuals of eye flash burns did not manifest in 
service.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of an eye 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints of residuals 
of eye flash burns is itself evidence which tends to show 
that the disorder did not have its onset in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a chronic 
eye disability associated with eye flash burns manifested 
during service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis to the 
veteran's active service.  In fact, the medical evidence of 
record does not indicate that the veteran is currently being 
treated for or has a diagnosis of an eye disorder.  In this 
regard, the Board notes that the veteran has not submitted or 
identified any medical evidence documenting complaints, 
treatment, or a diagnosis of such a disorder, despite the 
notice discussed above.  Indeed, there are no post-service 
medical records in the claims file.  As such, there are no 
treatment records documenting any current treatment or 
diagnosis for an eye disorder.  Therefore, the veteran has 
not been shown to have a current diagnosis of a residual 
disability attributable to eye flash burns.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for residuals 
of eye flash burns.
II.  Bilateral Hearing Loss and Tinnitus 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  His service medical records are 
negative for any complaints, treatment, or diagnosis of such 
disorders.  In fact, the veteran's February 1954 separation 
examination found his ears and drums to be normal, and a 
whispered voice test revealed 15/15 hearing in both ears.  
The veteran also had a hearing loss profile of "H1" at the 
time of his February 1954 separation examination.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  

Moreover, the veteran did not seek treatment for hearing loss 
or tinnitus immediately following his separation from service 
or within one year thereafter.  In fact, he did not complain 
about such disorders until many decades after his period of 
service.  The Board finds this gap in time significant, and, 
as noted above with regard to the claim for service 
connection for eye flash burns, it weighs against the 
existence of a link between bilateral hearing loss and 
tinnitus and his military service. Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that the bilateral hearing loss and tinnitus 
did not manifest in service or within one year thereafter.

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

However, the evidence of record does not relate a current 
diagnosis of bilateral hearing loss and tinnitus to his 
military service.  In fact, the medical evidence of record 
does not indicate that the veteran was ever treated for or 
diagnosed with bilateral hearing loss or tinnitus following 
his period of service.  As previously noted, the veteran has 
not identified any post-service treatment.  He was scheduled 
for VA audio examinations in May 2007 and December 2007, but 
he failed to report.  A claimant seeking compensation 
benefits has a duty to participate and cooperate in VA 
examination if deemed necessary to substantiate a claim.  
Failure to do so requires VA to decide the case of the 
evidence of record in an original claim. 38 C.F.R. § 3.655 
(2007); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) 
("[w]hen entitlement ... to a benefit cannot be established 
... without a current VA examination ... and a claimant, 
without good cause, fails to report for such examination," 
the original compensation claim "shall be rated based on the 
evidence of record.")  In this case, the inability to 
substantiate a current hearing loss disability rests solely 
on the veteran's cooperation in submitting to audiometric 
testing.  His failure to cooperate places the Board in the 
position of rating the claim based upon the evidence of 
record. 38 C.F.R. § 3.655 (2007); Kowalski, 19 Vet. App. at 
178.

In this case, the evidence of record does not include any 
audiograms containing the results necessary to determine 
whether the veteran meets the criteria for hearing loss 
pursuant to 38 C.F.R. § 3.385.  Therefore, based on the 
foregoing, the Board finds that the medical evidence does not 
establish that the veteran currently has a diagnosis of 
bilateral hearing loss as defined by VA standards.  Moreover, 
the Board notes that the evidence of record does not include 
any medical evidence diagnosing the veteran with tinnitus.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  Therefore, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.


ORDER

Service connection for residuals of eye flash burns is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied,




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


